DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 12/16/2021 has been entered.  Claims 1-20 remain(s) pending in the application.  Applicant's amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 10/07/2021.

Response to Arguments
Applicant's arguments have been fully considered and they are found to be persuasive, specifically, applicant’s arguments with respect to claims 1, 6 and 13 regarding the modified device of Sano; Yuji et al. US 5168938 A, hereinafter Sano, in view of Schwenzfeier; Otto K. US 3678803 A, hereinafter Schwen, as evidenced by Takahashi; Ikuo US 4317406 A, hereinafter Takahashi, failing to disclose the limitation “wherein the linear vibrator delivers vibrations at the frequency range of the natural frequency for a combined assembly”.  The applicant further argued that providing a device with a frequency adjuster that deliver vibrations at any frequency and amplitude is not explicitly stating delivering vibrations at the natural frequency for the ‘specific’ combined assembly (see applicant’s remarks page 9-10).  The examiner agrees.  

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745